COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:     Helen Mayfield v. Richard Worthen and Comerica Bank

Appellate case number:   01-20-00669-CV

Trial court case number: 2019-70163

Trial court:             157th District Court of Harris County


       It is ordered that the motion for rehearing is DENIED.



Judge’s signature:             /s/ Veronica Rivas-Molloy
                               Acting for the Court


The panel consists of Justices Hightower, Rivas-Molloy, and Guerra.


Date: December 21, 2021